         Case 5:19-cv-00074-FB Document 25 Filed 02/14/19 Page 1 of 13



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

TEXAS LEAGUE OF UNITED LATIN                    §
AMERICAN CITIZENS,                              §
                                                §
and                                             §
                                                §
NATIONAL LEAGUE OF UNITED                       §
LATIN AMERICAN CITIZENS,                        §
                                                §
and                                             §
                                                §
JULIE HILBERG, individually and on              §
behalf of others similarly situated,            §
                                                §   CIVIL ACTION NO. 5:19-CV-00074-FB
      Plaintiffs,                               §
                                                §
v.                                              §
                                                §
DAVID WHITLEY, in his official capacity         §
as Secretary of State for the State of Texas,   §
                                                §
and                                             §
                                                §
KEN PAXTON, in his official capacity as         §
Attorney General for the State of Texas,        §
                                                §
      Defendants.                               §

______________________________________________________________________________

                 DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
                  MOTION FOR PRELIMINARY INJUNCTION
______________________________________________________________________________
          Case 5:19-cv-00074-FB Document 25 Filed 02/14/19 Page 2 of 13



       The data matching process outlined in Election Advisory No. 2019-021 (“Election

Advisory”) is an information-sharing initiative required by the Legislature. It assists county

election officials—none of whom have been named as a defendant in this litigation—to perform

their statutory duty to conduct maintenance of the State’s voter rolls. As explained in Defendants’

Motion to Dismiss,2 local election officials have the exclusive authority to decide whether to

investigate any voter for non-citizenship; voters have the ability to cure any notice of examination;

and any voter who is eligible and who neglects to cure may still cast a provisional ballot should

their local election officials incorrectly cancel their voter registration. Simply put, enjoining

Defendants’ conduct will not affect whether any individual voter is qualified to vote or remains

registered to vote.

       Plaintiffs’ Motion for Preliminary Injunction (“Pls.’ Mot.”) [ECF No. 8] and

accompanying evidence fails to establish that they are entitled to the extraordinary relief that they

seek. Plaintiffs cannot prevail on the merits of their claims because they lack standing to assert

them and because they fail to state a claim upon which relief can be granted. No Texas voter will

suffer an irreparable injury if the Court does not act—there are multiple safeguards and methods

under State law to ensure that no eligible voter is prevented from voting, and Plaintiffs’ exhibits

and evidence fail to establish otherwise. Finally, Plaintiffs’ requested injunction would impose

intolerable burdens on Defendants and the State of Texas, force them to act contrary to Texas law,

and greatly disserve the public interest in maintaining the integrity of elections. Accordingly, the

Court should deny Plaintiffs’ Motion for Preliminary Injunction.


1
  Election Advisory No. 2019-02, “Use of Non-U.S. Citizen Data obtained from the Department
of Public Safety” (dated January 25, 2019), available at https://www.sos.state.tx.us/elections/
laws/advisory2019-02.shtml (last visited February 14, 2019).
2
 ECF No. 20. Defendants incorporate the arguments in their Motion to Dismiss by reference as if
fully set forth herein.
                                                 1
            Case 5:19-cv-00074-FB Document 25 Filed 02/14/19 Page 3 of 13



                                      STANDARD OF LAW

       “To be entitled to a preliminary injunction, the applicants must show (1) a substantial

likelihood that they will prevail on the merits; (2) a substantial threat that they will suffer

irreparable injury if the injunction is not granted; (3) their substantial injury outweighs the

threatened harm to the party to be enjoined; and (4) granting the preliminary injunction will not

disserve the public interest.” Voting for America, Inc. v. Steen, 732 F.3d 382, 386 (5th Cir. 2013)

(quoting Tex. Med. Providers Performing Abortion Servs. v. Lakey, 667 F.3d 570, 574 (5th Cir.

2012)). The Fifth Circuit “has repeatedly cautioned that a preliminary injunction is an

extraordinary remedy which should not be granted unless the party seeking it has clearly carried

the burden of persuasion on all four requirements.” Steen, 732 F.3d at 386 (quoting Lakey, 667

F.3d at 574 (internal quotation marks omitted)) (emphasis added). If the movant fails to establish

any one of the four prerequisites to injunctive relief, relief will not be granted. Women’s Med. Ctr.

of Nw. Hous. v. Bell, 248 F.3d 411, 419 n.15 (5th Cir. 2001). Even when a movant satisfies each

of the four factors, the decision whether to grant or deny a preliminary injunction remains

discretionary with the district court. Miss. Power & Light Co. v. United Gas Pipe Line Co., 760

F.2d 618, 621 (5th Cir. 1985). The decision to grant a preliminary injunction is to be treated as an

exception rather than the rule. Id.

       I.      The Court Lacks Jurisdiction Because Plaintiffs Do Not Have Standing.

       As more fully explained in Defendants’ Motion to Dismiss, ECF No. 20 at 12-21, none of

the Plaintiffs can establish standing, which requires them to show (1) an actual or imminent injury

that is concrete and particularized, (2) fairly traceable to the defendant’s conduct, and (3)

redressable by a judgment in the claimant’s favor. DaimlerChrysler Corp. v. Cuno, 547 U.S. 332,

342 (2006) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992)). Here, Plaintiffs’



                                                 2
          Case 5:19-cv-00074-FB Document 25 Filed 02/14/19 Page 4 of 13



alleged injuries fail to satisfy the injury-in-fact component because they are not “actual or

imminent,” but at most merely “conjectural and hypothetical.” Id. (quoting City of Los Angeles v.

Lyons, 461 U.S. 95, 102 (1983)). Put simply, there is no guarantee that any given Plaintiff—or

member of the proposed Plaintiff class—will have her registration cancelled absent an injunction.

Moreover, Plaintiffs’ claims are not traceable to Defendants because the injury they complain of

is the result of “the independent action of some third party not before the court.” Id. (quoting

Simon, 426 U.S. at 41-42). Namely, county election officials. And it is entirely “speculative” that

a favorable decision would redress the injuries that Plaintiffs alleged given that no injuries have

yet occurred or are certain to occur. None of Plaintiffs’ declarations or other evidence attached to

their motion alter this conclusion, and Plaintiffs will not be able to establish at the February 19th

hearing that they have standing to proceed. Accordingly, their request for a preliminary injunction

against Defendants fails on jurisdictional grounds.

       II.     Plaintiffs Fail to State a Claim Upon Which Relief Could Be Granted.

       Plaintiffs do not contend that they are likely to succeed on the merits of their Voting Rights

Act claim. Rather, they solely rely on their constitutional claims to attempt to satisfy the likelihood

of success requirement.3 See Pls.’ Mot. for Preliminary Injunction (“Pls.’ Mot.”) at 6-8 [ECF No.

8]. However, as more fully explained in Defendants’ Motion to Dismiss, even if Plaintiffs had

standing—which they do not—Plaintiffs have failed to state a claim for relief under either the First

or Fourteenth Amendments. ECF No. 20 at 21-26.




3
  Plaintiffs also mention the National Voter Registration Act (“NVRA”) as a potential justification
for entering a preliminary injunction. See, e.g., Pls.’ Mot. at 8. But as Plaintiffs acknowledge, they
have not yet alleged any NVRA claims. See id. at 8 n.5. Moreover, entering a preliminary
injunction based on an as-yet-unasserted NVRA claim would completely undermine the pre-suit
notice requirement and 90-day cure period required by statute. See 52 U.S.C. § 20510(b)(2).
Accordingly, the NVRA cannot support Plaintiffs’ motion.
                                                  3
          Case 5:19-cv-00074-FB Document 25 Filed 02/14/19 Page 5 of 13



       In order to succeed on these claims, Plaintiffs must demonstrate that “‘the character and

magnitude of the asserted injury to the rights protected by the First and Fourteenth Amendments

that the plaintiff seeks to vindicate’ [outweighs] ‘the precise interests put forward by the State as

justifications for the burden imposed by its rule,’ taking into consideration ‘the extent to which

those interests make it necessary to burden the plaintiff’s rights.’” Burdick v. Takushi, 504 U.S.

428, 434 (1992) (quoting Anderson v. Celebrezze, 420 U.S. 780, 789 (1983)). Plaintiffs’ alleged

burdens are—at most— inconveniences that are well within the bounds of permissible regulations

that have passed constitutional muster. See, e.g., Crawford v. Marion Cnty. Election Bd., 553 U.S.

181, 198-99 (2008). With respect to the interest at stake, “[t]here is no question about the

legitimacy or importance of the State’s interest in counting only the votes of eligible voters.” Id.

at 196.4 Accordingly, as explained in Defendants’ Motion to Dismiss, Plaintiffs have failed to

plead—and cannot succeed on—their First and Fourteenth Amendment claims. ECF No. 20 at 21-

26. Thus, even if Plaintiffs had standing, their request for a preliminary injunction fails for the

independent reason that they cannot demonstrate a likelihood of success on the merits.

       Plaintiffs rely heavily on a list maintenance program that occurred in Florida, but for

several reasons, Plaintiffs’ reliance on the Florida program is misplaced. See Pls.’ Mot. at 6-7.

First, the Florida program commenced just a few months before statewide primary elections. See

Exhibit, Arcia v. Detzner, No. 1:12-cv-22282-WJZ (S.D. Fla. filed Sept. 26, 2012) [ECF No. 79-

2] (indicating that a preliminary list of names would be sent on April 3, 2012). Also, the chief

elections officer disseminated the list to election supervisors “with a detailed set of instructions—

or at least suggestions—on how to use the list.” United States v. Florida, 870 F. Supp. 2d 1346,




4
  Indeed, even Plaintiffs agree that “preventing noncitizen voter registration may be a legitimate
state interest.” ECF No. 8 at 6.
                                                 4
          Case 5:19-cv-00074-FB Document 25 Filed 02/14/19 Page 6 of 13



1347 (N.D. Fla. 2012). They were instructed, for example, to contact and investigate the

individuals identified on the list. Exhibit 2 at 2, Arcia, No. 1:12-cv-22282-WJZ [ECF No. 79-2]

(“Please remember that you are still responsible for contacting these individuals and going through

the process of verifying citizenship status before making a determination of eligibility for voter

registration.”).

        The federal government and private plaintiffs sued to enjoin the Florida program. Neither

was successful in the district court. In the litigation brought by the federal government, the district

court rejected the argument that the Florida program violated the National Voter Registration Act’s

(NVRA) prohibition against list maintenance practices intended to systemically remove ineligible

voters from the rolls within 90 days of an election. The court found that the 90-day quiet period

prevented the removal on grounds that arise after an initial proper registration. Florida, 870 F.

Supp. 2d at 1350. Thus, the Florida program did not violate this portion of the NVRA because the

quiet period did not apply to the revocation of a noncitizen’s improper registration. Id. The court

explained that the NVRA imposed no time limitations on when a state could remove noncitizens

from the voter rolls to protect election integrity. It noted that a state “can and should” block

noncitizens “on the front end” and prevent them “from registering in the first place.” Id. And the

court added that states should remove noncitizens registered in error “well in advance” of an

election. Id. “But the NVRA,” the court concluded, “does not require a state to allow a noncitizen

to vote just because the state did not catch the error more than 90 days in advance.” Id.

        The federal government also alleged the Florida program violated the NVRA’s provision

requiring state voter maintenance programs to be “uniform” and “nondiscriminatory.” But the

court did not reach the merits of that claim because Florida had suspended the program. Id. at




                                                  5
          Case 5:19-cv-00074-FB Document 25 Filed 02/14/19 Page 7 of 13



1351.5 It opined, nevertheless, that a “program that accurately identifies noncitizens who are

registered to vote without unnecessarily challenging citizens could meet the requirement of

uniformity and nondiscrimination.” Id.

       The private plaintiffs also were unsuccessful in stopping the Florida program in a separate

lawsuit at the district court. The district court read the NVRA’s 90-day provision in the same way

that the court had in the lawsuit brought by the federal government and concluded that the states

were not required to sit idly on the sidelines as an election nears. It similarly held that the quiet

period did not apply to the removal from the voter rolls of noncitizens who were improperly

registered in the first place. Arcia v. Detzner, 908 F. Supp. 2d 1276, 1281-83 (S.D. Fla. 2012). The

court had no occasion to address whether the Florida program was uniform and nondiscriminatory

because private plaintiffs did not bring a claim under this portion of the NVRA. See id.

       The Florida program and related litigation does not apply to this case. Plaintiffs do not seek

to enjoin Secretary Whitley’s Election Advisory under the NVRA. In addition, Secretary Whitley

issued the advisory well in advance of the NVRA’s quiet period. This is important because the

Election Advisory contemplates an iterative process involving collaboration between the State and

counties to assist counties in fulfilling their investigative role. Unlike the Florida program, which

was accompanied by specific instructions about contacting individuals identified on the list, the

Election Advisory does not mandate an investigation of any voter. The Secretary of State’s office



5
  The court speculated that the Florida Secretary’s program “probably ran afoul” of this provision
of the NVRA while it was being pursued as the Florida Secretary’s “proposal was to send letters
to the listed individuals requiring a response and ultimately to require them to provide
documentation of their citizenship.” Id. at 1350. The Court did not rule on that issue, however, as
the program had already been suspended. Moreover, unlike the Florida program, Secretary
Whitley’s program envisions an iterative process whereby local election officials would make
individualized determinations about the need to investigate the eligibility of voters on the lists. It
does not contemplate—and has not engendered—indiscriminate mass mailings by local election
officials to persons whose names appeared on the lists.
                                                  6
          Case 5:19-cv-00074-FB Document 25 Filed 02/14/19 Page 8 of 13



has acted merely as a conduit of information, in accordance with the office’s constitutional and

statutory mandates. See, e.g., Tex. Const. art. 4, § 21; Tex. Elec. Code §§ 31.001, 31.003-.004.

       Texas law further requires mandatory disclosure of personal information contained in DPS

motor vehicle records in connection with the maintenance of accurate voter rolls. Tex. Transp.

Code § 730.005(9). Pursuant to this legislative directive, Secretary Whitley obtained information

from DPS and disseminated the matching data with specific instructions that the registrars were to

make independent determinations and could “take no action on the voter record if the voter

registrar determines that there is no reason to believe the voter is ineligible.” Election Advisory at

2 (emphasis added). The Election Advisory simply provides additional information to voter

registrars throughout the State—at the behest of the Legislature—to help election officials

discharge their obligations to safeguard the integrity of the State’s voter rolls by preventing

ineligible persons from casting votes. The Secretary of State’s actions are lawful.

       III.    Plaintiffs’ Alleged Injuries Are Not Irreparable.

       Defendants’ alleged actions cause no injury—irreparable or otherwise—to Plaintiffs.

Plaintiffs’ theory of injury requires a “speculative chain of possibilities” before any actual harm

may result. Clapper v. Amnesty Int’l U.S.A., 568 U.S. 398, 414 (2013) (rejecting a standing theory

premised on numerous assumptions about how the statute might be enforced). First, the registrar

would have to send a Notice of Examination based on a reasonable belief that each is ineligible to

vote. Tex. Elec. Code § 16.033(b). Registrars are prohibited from unilaterally removing a voter

from the rolls without notice. Tex. Elec. Code § 16.033(c)-(d). And Secretary Whitley emphasized

that the matches were “weak” matches, and that registrars could not take action to cancel

registrations based on the DPS data alone. Election Advisory at 2.




                                                  7
          Case 5:19-cv-00074-FB Document 25 Filed 02/14/19 Page 9 of 13



       Second, the notice would either have to go undelivered—despite the fact that it must be

sent by forwardable mail to the recipient’s listed address and all other addresses known to the

registrar—or the recipient would have to fail to submit a timely response. Tex. Elec. Code

§ 16.033(c)-(d). But for notices that are sent and properly delivered, the recipient could respond

by emailing, delivering, mailing, or faxing proof of citizenship to the registrar. Id. § 1.007.

       Third, if an eligible voter were removed from the rolls in error, Texas law provides for

immediate reinstatement following receipt of information establishing proof of citizenship. Id.

§ 16.037(d). And if an eligible voter is not reinstated before voting begins, he or she can still vote

provisionally and be reinstated by providing proof of citizenship at any time before the provisional

ballots are counted. Id; see also Tex. Elec. Code § 63.011 (requiring provisional ballots).

       Contrary to Plaintiffs’ conjectural claims of injury, Defendants’ actions and the matching

process described in the Election Advisory do not impair the ability to register or the right to vote.

Rather, the Secretary of State’s office has merely provided additional tools to help registrars

maintain accurate voter rolls. The Election Advisory unequivocally advises the registrar to

“determin[e] whether or not the information provides the registrar with reason to believe the person

is no longer eligible for registration.” Id. at 2. There is no harm from Secretary Whitley sharing

data with the local officials who are responsible under state law for investigating voter eligibility.

Tex. Elec. Code § 16.033. And Attorney General Paxton is not even remotely connected to any

potential injury because the Office of Attorney General has no authority to conduct list

maintenance or remove registered voters from voting lists. See Tex. Elec. Code § 273.001 et seq.

       Plaintiffs claim that the matching process imposes “severe burdens” because registrars

could require some registered voters to submit proof of eligibility. See Pls.’ Mot. at 9. This

argument “would subject virtually every electoral regulation to strict scrutiny, hamper the ability



                                                  8
         Case 5:19-cv-00074-FB Document 25 Filed 02/14/19 Page 10 of 13



of the States to run efficient and equitable elections, and compel federal courts to rewrite state

electoral codes.” Crawford, 553 U.S. at 197. The Supreme Court has already established that

ordinary measures required to prove voting eligibility do not qualify as a substantial burden on the

right to vote, or even represent a significant increase over the usual burdens of voting. Id. at 198-

99. Moreover, the inconvenience associated with gathering official documents is slight when

compared with the necessity to protect “public confidence” in the electoral system by adopting

safeguards “to deter and detect [election] fraud.” Jimmy Carter and James A. Baker III, Building

Confidence in U.S. Elections § 2.5 at 18 (Sept. 2005), available at https://www.eac.gov/assets/

1/6/Exhibit%20M.PDF. And, as already explained, Texas law provides several statutory safety

valves to ensure that eligible voters who are removed from the rolls in error can be reinstated

immediately at any time before provisional votes are counted.

       None of Plaintiffs’ evidence attached to their motion changes that, and Plaintiffs will not

establish at the February 19th hearing that they will be irreparably injured absent a preliminary

injunction. Thus, the Election Advisory will not cause irreparable harm to any of voters, and there

is no need for the “extraordinary remedy” of a preliminary injunction. Steen, 732 F.3d at 386.

       IV.     Injunctive Relief Would Impose a Substantial Burden on Defendants and
               Would Significantly Compromise the Public’s Interest in the Integrity of the
               Electoral Process.

       Finally, the Court must consider whether Plaintiffs’ “substantial injury outweighs the

threatened harm to the party to be enjoined” and whether “granting the preliminary injunction will

not disserve the public interest.” Steen, 732 F.3d at 386. Both factors weigh against the entry of a

preliminary injunction as Plaintiffs’ requested relief would both impose a severe burden on

Defendants and disserve the public interest. None of Plaintiffs’ evidence can establish otherwise,

which is a sufficient reason for the Court to deny Plaintiffs’ motion. Id.; Lakey, 667 F.3d at 574.



                                                 9
         Case 5:19-cv-00074-FB Document 25 Filed 02/14/19 Page 11 of 13



       U.S. citizenship is a requirement for voter eligibility in Texas. Tex. Elec. Code

§ 11.002(a)(2). Secretary Whitley has an obligation to ensure that Texas election laws are being

enforced throughout the State, including the citizenship requirement. See, e.g., Tex. Elec. Code

§ 31.003. The Texas legislature directed DPS to provide data to the Secretary of State. Tex. Transp.

Code § 730.005(9). But according to Plaintiffs, the public interest would be served by preventing

Defendants from fulfilling their duties to safeguard the validity of elections in Texas, and by

prohibiting Defendants from maintaining the integrity of voter rolls. Plaintiffs’ position is plainly

at odds with the democratically expressed will of the people as evidenced by state law.

       Moreover, Plaintiffs’ requested injunction is simply unworkable. The matching process

outlined in the Election Advisory is an iterative and collaborative process. Halting it now would

end that collaboration and disrupt the State’s list maintenance activities, which are authorized by

law. Plaintiffs ask this Court to require Defendants to make new, unknown public statements and

“rescind” previous ones, creating more confusion and disruption. Plaintiffs also ask this Court to

order Defendants to take actions in excess of their statutory authority—direct the activities of voter

registrars, local officials with sole authority and responsibility for removing individuals from voter

rolls for non-citizenship. See Pls.’ Mot. at 12-13. And Plaintiffs ask this Court to prohibit the

State’s election officials from acting on any information provided pursuant to the Election

Advisory’s matching process, even if it means knowingly allowing unqualified voters to remain

on the rolls. Such a result would impose an intolerable burden on Defendants and the State of

Texas and disserve the public interest in maintaining the integrity of the democratic process.

                                          CONCLUSION

       For the foregoing reasons, the Defendants respectfully request that the Court deny

Plaintiffs’ Motion for Preliminary Injunction.



                                                 10
Case 5:19-cv-00074-FB Document 25 Filed 02/14/19 Page 12 of 13



                            Respectfully submitted.

                            KEN PAXTON
                            Attorney General of Texas

                            JEFFERY C. MATEER
                            First Assistant Attorney General

                            RYAN BANGERT
                            Deputy Attorney General for Legal Counsel

                            /s/ Patrick K. Sweeten
                            PATRICK K. SWEETEN
                            Associate Deputy for Special Litigation
                            Texas Bar No. 00798537
                            TODD LAWRENCE DISHER
                            Special Counsel for Civil Litigation
                            Texas Bar No. 24081854
                            MICHAEL TOTH
                            Special Counsel for Civil Litigation
                            Texas Bar No. 24100608
                            ROLA DAABOUL
                            Assistant Attorney General
                            Texas Bar No. 24068473
                            CHRISTOPHER D. HILTON
                            Assistant Attorney General
                            Texas Bar No. 24087727

                            P.O. Box 12548, Capitol Station
                            Austin, Texas 78711-2548
                            (512) 463-2120
                            FAX: (512) 320-0667
                            Patrick.Sweeten@oag.texas.gov
                            Todd.Disher@oag.texas.gov
                            Michael.Toth@oag.texas.gov
                            Rola.Daaboul@oag.texas.gov
                            Christopher.Hilton@oag.texas.gov

                            Counsel for Defendants




                              11
        Case 5:19-cv-00074-FB Document 25 Filed 02/14/19 Page 13 of 13



                                CERTIFICATE OF SERVICE

       I certify that a true and accurate copy of the foregoing document was filed electronically

(via CM/ECF) on February 14, 2019, and that the person(s) identified below was served by

CM/ECF:


 Danielle M. Lang*                               Luis Roberto Vera, Jr.
 Mark P. Gaber*                                  General Counsel
 Campaign Legal Center                           Law Offices of Luis Roberto Vera, Jr. &
 1411 K Street NW, Suite 1400                    Associates
 Washington, DC 20005                            1325 Riverview Towers
 dlang@campaignlegal.org                         111 Soledad
 mgaber@campaignlegal.org                        San Antonio, TX 78205-2260
                                                 lrvlaw@sbcglobal.net
 *motions for admission pro hac vice
 Forthcoming                                     Chad W. Dunn
                                                 K. Scott Brazil
 Renea Hicks                                     Brazil & Dunn
 Law Office of Max Renea Hicks                   3303 Northland Drive, Suite 205
 P.O. Box 303187                                 Austin, TX 78731
 Austin, TX 78703                                chad@brazilanddunn.com
 rhicks@renea-hicks.com

 David Richards
 Richards, Rodriguez & Skeith LLP
 816 Congress Avenue, Suite 1200
 Austin, TX 78701


                                            /s/ Patrick K. Sweeten
                                            PATRICK K. SWEETEN




                                               12
